Citation Nr: 0013611	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-00 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 administrative decision of 
a Regional Office and Insurance Center (IC) of the Department 
of Veterans Affairs (VA), which denied the veteran's 
application for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922.  The veteran filed a timely notice 
of disagreement, initiating this appeal.  A November 1998 
statement of the case was sent to the veteran, and he filed a 
December 1998 VA Form 9 substantive appeal, perfecting his 
appeal.  No hearing was requested.  


FINDINGS OF FACT

1.  The veteran was granted service connection, with a 
compensable rating, for post traumatic stress disorder, in a 
May 1998 rating decision.  

2.  The veteran filed an application for RH insurance in May 
1998.  

3.  The veteran had a compression injury to the conus 
medullaris resulting from a motorcycle accident in 1973.  

4.  At the time of his application, the veteran was not in 
good health, as defined by the applicable VA criteria.  


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922 have not been 
met.  38 U.S.C.A. § 1922 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 8.0 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a May 1998 rating decision, the veteran was awarded 
service connection, with a compensable initial rating, for 
post traumatic stress disorder.  He filed an application for 
RH insurance that same month.  The IC considered the 
application and determined the veteran did not meet the 
statutory requirement of good health, due to a non-service 
connected disability.  He responded with a timely notice of 
disagreement, initiating this appeal.  He was sent a 
statement of the case, and responded with a November 1998 VA 
Form 9, perfecting his appeal.  

Medical records associated with the claims folder indicate 
that the veteran had a compression fracture of his first 
lumbar vertebra, with compression of the conus medullaris, 
following a motorcycle accident in 1973.  He had initial 
paraplegia after the accident, but experienced partial 
recovery and is able to walk with assistance devices.  
Service connection has not been awarded for these injuries or 
their residuals.  

Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  38 U.S.C.A. § 1922 (West 
1991 & Supp. 1999) (Public Law 102-86, § 201(a)(1) changed 
the one-year application period to two years effective 
September 1, 1991).  In order to be eligible for RH 
insurance, the veteran must be in "good health," excepting 
any service connected disabilities.  The law requires the 
Secretary to establish "standards of good health" to 
determine if "the applicant is, from clinical or other 
evidence, free from disease, injury, abnormality, infirmity, 
or residual of disease or injury to a degree that would tend 
to weaken or impair the normal functions of the mind or body 
or to shorten life."  38 U.S.C.A. § 1922 (West 1991 & Supp. 
1999); 38 C.F.R. § 8.0 (1999).  In response, the Secretary 
has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contains guidelines for evaluating applications for the 
various insurance programs administered by the VA.  

In the present case, the veteran clearly filed a timely 
written application for RH insurance, based on a May 1998 
grant of service connection with a compensable rating; that 
much is not in dispute.  Thus, the only question at issue is 
whether the veteran was in "good health," aside from his 
service connected disabilities, at the time of his 
application.  

"Good health" is determined by a system of numerical 
ratings used as a means of classifying or grouping applicants 
according to their state of health.  Mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk.  For the purpose of meeting good health requirements a 
rating of 140 or less is necessary.  M29-1, Part 1, Paragraph 
1.01(c).  In denying the veteran's application for RH 
insurance, the IC relied primarily upon the aforementioned 
medical records which confirmed a spinal cord injury in 1973; 
this injury is not service connected at the present time.  
According to the M29-1 manual, an injury of the spinal cord 
equates to a mortality debit of 400; no credits for favorable 
features were found by the RO.  Because the uncontroverted 
medical evidence clearly establishes the presence of a spinal 
cord injury, the veteran's mortality ratio of risk is in 
excess of 140, prohibiting a finding of "good health."  
Veterans Benefits Manual M29-1, Part V, Insurance Operations 
Underwriting Procedures.  As such, the veteran's application 
must be rejected due to ineligibility under 38 U.S.C.A. 
§ 1922.  

The veteran has acknowledged his history of a spinal cord 
injury, and instead argued that the VA should exercise 
leniency in his case, as he is a combat veteran.  However, 
the claim must be decided in accordance with the law.  

In conclusion, application of the guidelines established by 
the Secretary results in a clear finding that the veteran is 
not in "good health" as defined by the insurance 
regulations.  The U. S. Court of Appeals for Veterans Claims 
has held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, the veteran's application for RH 
insurance must be denied at this time.  



ORDER

As the veteran does not meet the statutory requirements for 
RH insurance under 38 U.S.C.A. § 1922, the appeal is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

